Citation Nr: 1755350	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  13-31 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for chronic extensor tendonitis of the left forearm.

2.  Entitlement to a total disability rating due to individual unemployability by reason of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to February 1969 and from September 1990 to April 1991, with additional National Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ) in December 2015.  A transcript is of record. 

In February 2016, the Board remanded this issue for further development.  That development having been addressed, the case has since returned to the Board.

In an August 2017 Appellant's Brief, the Veteran's representative requested that the issue of entitlement to a TDIU be addressed.  Thus, the Board has jurisdiction over that issue.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claim is again remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

The Veteran was afforded a VA examination in April 2016 with addendum opinions in October 2016 and March 2017.  However, these reports are deficient in light of two recent decisions issued by the United States Court of Appeals for Veterans Claims (Court) - Correia v. McDonald, 28 Vet. App. 158 (2016) and Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  Thus, in light of the foregoing, the Board finds that this matter must again be remanded for a new VA examination.  The Veteran's updated VA treatment records should also be obtained.

Finally, additional notice and development is necessary with respect to the TDIU claim, as set forth below.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran appropriate VCAA notice concerning the claim of entitlement to a TDIU.  Also, provide him an opportunity to submit a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Make arrangements to obtain the Veteran's VA treatment records, dated since March 2017.

3. Thereafter, upon receipt of all additional records, schedule an appropriate VA compensation examination to assist in determining the nature and current level of severity of his service-connected chronic extensor tendonitis of the left forearm.  The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.

The examiner should elicit a full history from the Veteran.  The examination should include any necessary diagnostic testing or evaluation and/or range of motion studies in degrees using a goniometer.  All pertinent symptomatology should be reported in detail.

In particular, the examiner should test the range of motion using a goniometer in active motion, passive motion, weight-bearing, and nonweight-bearing, for the joint in question and any paired joint(s).  See Correia v. McDonald, 28 Vet. App. 158 (2016).  

The examiner should describe any pain, weakened movement, excess fatigability, instability of station, and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  Based on the Veteran's lay statements and any additional relevant evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion (flexion and extension) of the Veteran's left forearm (i.e., the extent of the Veteran's pain-free motion), to specifically include if his pain was not ameliorated by his medication regimen.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria).  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, whether favorable or unfavorable, and citing the objective medical findings leading to the conclusions.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.  In any event, the type of test performed (i.e. active or passive, weight-bearing or nonweight-bearing), must be specified.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

4. Schedule the Veteran for an appropriate VA examination to address the TDIU claim.  The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected chronic extensor tendonitis of the left forearm (major); degenerative joint disease of the cervical spine; radiculopathy of the left upper extremity; impairment of supination and/or pronation of the left forearm; tinnitus; left ear hearing loss; and keratoconjunctivitis sicca on his employment.  

The examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities.  The examiner must suggest the type or types of employment, if any, in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached.

5.  Next, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report(s) to ensure responsiveness to and compliance with the directives of this remand, and if not, implement corrective procedures. 

6. Finally, after completing the above actions and any other development that may be warranted, readjudicate the claims on appeal based on the additional evidence of record.  If any of the benefits remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




